EXHIBIT 10.2

 

 

 



PROMISSORY NOTE





$1,800,000.00   Miami, Florida     June 19, 2014

 

FOR VALUE RECEIVED, the undersigned, 5353 JOLIET LLC, a Florida limited
liability company, whose post office address is 4141 N.E. 2nd Avenue, Suite
204-A, Miami, FL 33137, hereinafter the “maker,” promises to pay to the order of
CHEMTOV MORTGAGE GROUP CORP., a Florida corporation whose post office address is
4141 N.E. 2nd Avenue, Suite 204-A, Miami, FL 33137, hereinafter the "Lender" the
principal sum of One Million Eight Hundred Thousand and no/100 Dollars (U.S.
$1,800,000.00) together with interest thereon at the annual rate of 10.0% per
annum, from the date of this Note until maturity, both principal and interest
being payable in Lawful Money of the United States, such principal sum and
interest payable as follows:



 

Consecutive monthly installments in the amount of $15,000.00 per month, interest
only, commencing on August 1, 2014, and on the 1st day of each and every
consecutive month thereafter through and including May 1, 2016. On June 1, 2016,
the total outstanding unpaid principal amount and accrued interest shall be due
and payable in full.

 

If a payment is more than ten (10) days late maker will be charged a late charge
of ten percent (10%) of the payment amount. In the event that any payment is
returned on account of insufficient or uncollected funds, maker shall
additionally be liable for a return check charge of $25.00 and the Lender may
require that all future payments be made by cashier’s check, money order or
federal reserve wire transfer. Maker hereby understands and acknowledges that
all charges and fees referred to in this paragraph arise out of and are intended
to off-set predictable administrative costs and expenses which Lender shall
suffer in the event of such delinquencies or returned checks; and such charges
and fees shall not be deemed or construed to represent interest or penalties.
Lender shall have no responsibility or liability for payments purportedly made
hereunder but not actually received by Lender; and Borrower shall not be
discharged from the obligation to make such payments due to loss of same in the
mails or due to any other excuse or justification ultimately involving facts
where such payments were not actually received by Lender.

 

THIS NOTE MAY NOT BE PREPAID IN PART. ANY PREPAYMENT IN FULL OF THIS NOTE DURING
THE FIRST YEAR OF ITS TERM SHALL INCLUDE A PREPAYMENT CHARGE EQUAL TO ONE YEARS
INTEREST ON THE PREPAID AMOUNT LESS INTEREST PAID PRIOR TO THE DATE OF SUCH
PREPAYMENT.

 



______

Initials

 

 

1

 

 

The term "Loan Documents" as used herein shall mean any and all of the documents
heretofore, now, or hereafter executed by maker, by others or by maker and
others which wholly or partly secure or were, are, or will be executed in
connection with the indebtedness evidenced by this Promissory Note, including,
but not limited to, the Deed of Trust, Security Agreement and Assignment of
Rents, Loan and Security Agreement and UCC-1 Financing Statements, and
associated Affidavits, disclosures and miscellaneous loan documentation.

 

The makers and endorsers of this note further agree to waive demand, notice of
non-payment and protest, and in the event suit shall be brought for the
collection hereof, or the same has to be collected upon demand of an attorney,
to pay reasonable attorney's fees for making such collection. This Promissory
Note shall be in default in the event all payments, including installment
payments and payment of principal are not made in clear funds by 2:00 P.M. on
the date upon which they are due. The principal sum upon default or
acceleration, shall bear interest at the maximum rate of interest permitted by
law from its due date, maturity, default, or post-judgment until paid. In the
event of default, the post-judgment rate of interest will be equal to the
default interest set forth herein and not the statutory post-judgment rate of
interest. The prepayment charge as set forth in this Note shall apply in the
event that a default under the terms and conditions of this Note results in the
acceleration of the principal sum due hereunder, and the payee shall be entitled
to recover the prepayment charge in addition default interest as provided
herein. This note is secured by a mortgage of even date herewith and is to be
construed and enforced according to the laws of the State of Florida, upon
default in the payment of principal and/or interest when due, the whole sum of
principal and interest remaining unpaid shall, at the option of the holders,
become immediately due and payable. Failure to exercise this option shall not
constitute a waiver of the right to exercise the same in the event of a
subsequent default.

 

The maker and any endorsers, sureties, guarantors, a nd all others who are, or
who may become liable for the payment hereof, severally expressly grant to the
Lender a continuing first lien security interest in and authorize and empower
the Lender, at its sole discretion, at any time after the occurrence of and
default hereunder to appropriate and in such order as Lender may elect, apply to
the payment hereof or to the payment of any and all indebtedness, liabilities
and obligations of such parties to the Lender or any of Lender's affiliates,
whether now existing or hereafter created or arising or now owned, or howsoever
after acquired by Lender or any of Lender's affiliates (whether such
indebtedness, liabilities and obligations are or will be joint or several,
direct or indirect, absolute or contingent, liquidated or unliquidated, matured
or unmatured) including, but not limited to, any letter of credit issued by
Lender for the account of any such parties, any and all money, general or
specific deposits, or collateral of any such parties now or hereafter in the
possession of the Lender.

 

 

______

Initials

 

 

2

 

 

The Maker, and any endorsers, sureties, guarantors and all others who are, or
who may become liable for the payment hereof, severally, irrevocably, and
unconditionally (a) Agree that any suit, action, or other legal proceeding
arising out of or relating to this Promissory Note may be brought, at the option
of the Lender, in a court of record of the State of Florida in Miami-Dade
County, in the County of Denver, Colorado, or in any other court of competent
jurisdiction; (b) Consent to the jurisdiction of each such Court in any such
suit, action or proceeding; and (c) Waive any objection which it or they may
have to the laying of venue of any such suit, action or proceeding in any such
Courts.

 

Upon the happening of any of the following events, each of which shall
constitute a “default” hereunder, all sums due hereunder shall thereupon or
thereafter, at Lender's option, become immediately due and payable; (a) Failure
of any obligor (which term shall mean and include each maker, endorser, surety,
guarantor or other party liable for payment of or pledging collateral or
security under this Note) to pay in full and with clear funds on or before the
due date, any sum due hereunder or due by any obligor to Lender under any other
Promissory Note or under any security instrument or written obligation of any
kind now existing or hereafter created; (b) Occurrence of default under any of
the Loan Documents or any other loan agreement or security instrument now or
hereafter in effect which by its terms covers this Promissory Note or the
indebtedness evidenced thereby; (c) filing of any petition under the Bankruptcy
Code or any similar federal or state statute by or against any obligor or the
insolvency of any obligor; (d) making of a general assignment by any obligor for
the benefit of creditors, appointment of or taking possession by a receiver,
trustee or custodian or similar official for any obligor or for any assets of
any such obligor or institution by or against any obligor of any kind of
insolvency proceedings or any proceeding for dissolution or liquidation of any
obligor which is not dismissed within any proceeding for dissolution or
liquidation of any obligor which is not dismissed within thirty (30) days of the
filing thereof; (d) Entry of a final judgment against any obligor which is not
satisfied or transferred to bond within thirty (30) days of the date of entry;
(f) material falsity in any certificate, statement, representation, warranty or
audit at any time furnished to Lender or on behalf of any obligor pursuant to or
in connection with this Promissory Note, the Loan Documents or any loan
agreement or security agreements now or hereafter in effect, which by its terms
covers this Promissory Note for the indebtedness evidenced hereby or otherwise
including any omission to disclose any substantial contingent or liquidated
liabilities or any material adverse change in any facts disclosed by any
certificate, statement, representation, warranty or audit furnished to Lender;
(g) Issuance of any writ or attachment or writ of garnishment or filing of any
lien against any collateral or the property of any obligor which is not
dismissed within thirty (30) days of the date of issuance or filing, whichever
is applicable; (h) Taking of possession of any material collateral or of any
substantial part of the property of any obligor at the instance of any
governmental authority; (i) Dissolution, merger, consolidation, or
reorganization of any obligor; (j) Assignment or sale by any obligor of any
equity in any collateral secured by this Promissory Note without the prior
written consent of Lender; or (k) Cancellation of any guaranty with respect
hereto without the prior written consent of bank hereof; or (l) Occurrence of
any default under any of the Loan Documents or obligation of maker or of any
obligor to Lender.

 

______

Initials

3

 

Lender shall have all of the rights and remedies of a creditor, mortgagee and
secured party under all applicable law. Without limiting the generality of the
foregoing, upon the occurrence of any default, as defined hereinabove, Lender
may, at its option and upon ten (10) days prior written notice as to any
monetary default and thirty (30) days prior written notice as to any
non-monetary default, and maker’s failure to cure any such default within said
time, and without further notice or demand (i) declare the entire unpaid
principal and accrued interest accelerated and due and payable at once, together
with any and all other liabilities of maker or any of such liabilities selected
by Lender; and (ii) setoff against this Promissory Note all monies owed by
Lender in any capacity to maker, whether or not due and also setoff against all
other liabilities of maker to Lender all monies owed by Lender in any capacity
to maker, and Lender shall be deemed to have exercised such right of setoff, and
to have made a charge against any such money immediately upon the occurrence of
such default, although made or entered on the books subsequent thereto. To the
extent that any of the collateral is personal property and Lender elects to
proceed with respect to it in accordance with the Uniform Commercial Code then,
unless that collateral is perishable or threatens to decline speedily in value,
or is of a type customarily sold on a recognized market, Lender will give maker
reasonable notice of the time and place of any public or private sale thereof.
The requirement of notice as provided shall be met if such notice is, at the
option of Lender, hand delivered, sent via expedited courier, or mailed, postage
prepaid to maker, at the address given to Lender by maker, or any other address
shown on the records of Lender at least five (5) days before the time of sale.
Upon disposition of any collateral after the occurrence of any default
hereunder, maker shall be and shall remain liable for any deficiency; and Lender
shall account to maker for any surplus, but Lender shall have the right to apply
all or part of such surplus (or to hold the same as reserve) against any and all
other liabilities of maker to Lender.

 

If the calculation of interest or the imposition of a change in the rate of
interest after acceleration upon default or the payment of any fees or other
charges which are construed to be interest under applicable law, rule, or
regulation in effect from time to time, result in an effective rate of interest
higher than that permitted to be paid under applicable law, rule, or regulation
in effect from time to time, then such charges shall be reduced by a sum
sufficient to result in an effective rate of interest no greater than the
maximum effective rate of interest to be paid under applicable law, rule or
regulation in effect from time to time. Upon maturity of this Note, whether by
acceleration or in due course, interest shall be recalculated over the actual
life of the loan, based upon the amounts outstanding, and if the total amount of
interest theretofore paid exceeds the amount permitted to paid under applicable
law, rule or regulation in effect from time to time, the excess shall be
credited to principal, or if such excess exceeds the principal amount due
hereunder, refunded to maker.

 

The laws of the State of Florida shall govern the execution, interpretation,
performance, enforcement, collection and all other aspects of this Note.

 

 

 

______

Initials

 

4

 

 

AS A MATERIAL FACTOR IN INDUCING PAYEE TO MAKE THE LOAN EVIDENCED BY THIS NOTE
AND ACCEPT THE DEED OF TRUST, SECURITY AGREEMENT AND ASSIGNMENT OF RENTS AND
OTHER LOAN INSTRUMENTS, MAKER FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, AGREES
THAT ANY LITIGATION ARISING OUT OF OR INSTITUTED BY PAYEE OR ITS SUCCESSORS AND
ASSIGNS TO ENFORCE ANY OF THE TERMS OF THIS NOTE SHALL BE TRIED WITHOUT JURY,
AND NO JURY TRIAL SHALL BE SOUGHT OR MAINTAINED BY MAKER, ANY GUARANTOR, OR
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON, OR ARISING OUT OF,
THE LOAN EVIDENCED BY THIS PROMISSORY NOTE, THE DEED OF TRUST, SECURITY
AGREEMENT AND ASSIGNMENT OF RENTS, AND OTHER LOAN DOCUMENTS, ANY COLLATERAL OR
THE DEALINGS OR THE RELATIONSHIP AMONG MAKER AND PAYEE.

 

 

5353 JOLIET LLC, a Florida limited liability company

 

BY: MJ HOLDINGS, INC., a Nevada corporation

authorized to do business in the State of Florida

as MJ Holdings – FL, Inc., its Manager

 

BY:_________________________________

Shawn Chemtov, Chief Executive Officer

 





Payable At:

4141 N.E. 2nd Avenue, Suite 204-A

Miami, FL 33137

or such other address as

directed in writing by Lender

5

 

